Citation Nr: 1814317	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel

INTRODUCTION

The Veteran had active service  from October 1998 to March 1999; from March 2003 to July 2003; September 2003 to May 2004; and from October 2004 to January 2006.  The Veteran served in Iraq and was awarded the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Des Moines, Iowa, Regional Office (RO).  

In June 2017, the Veteran indicated that he was satisfied with a rating of 50 percent for PTSD. However, he later clarified that he did not intend to withdraw his appeal. 

In October 2017, the Appeals Management Office (AMO) increased the Veteran's initial rating to 70 percent.


FINDINGS OF FACT

1.  The Veteran's PTSD causes anger and irritability, to include physical and verbal altercations with coworkers and family; sleep disturbances and sleep impairment; intrusive thoughts and flashbacks; guilt; avoidance of distressing memories, thoughts, feelings, and external reminders of his in-service stressors; occupational and social impairment with reduced reliability and productivity; a persistent negative emotional state; diminished interest or participation in significant activities; hypervigilance; problems with concentration; anxiety; suspiciousness; and mild memory loss.  

2.  The Veteran's PTSD does not cause total social and occupational impairment.





CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2017).  Once service connection is granted, the claim is substantiated and prior notice defects are rendered non-prejudicial.  Goodwin v. Peake, 22  Vet. App. 128 (2008).  Thus, VA's duty to notify with respect to this claim has been satisfied.

 Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  The Veteran is currently rated at 70 percent for PTSD.  

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where, as here, the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered. See Fenderson v. West, 12 Vet. App. 119 (1999).

In June 2006, the Veteran screened positive for PTSD at the Sioux Falls VA Medical and Regional Office Center (MROC).  In July 2006, the Veteran was seen at the VA Mental Health Clinic (MHC) after reporting of problems regulating his mood.  Specifically, the Veteran reported anger-related problems, flashbacks, and hypervigilance.  The Veteran denied suicidal and homicidal ideation and hallucinations.  The physician determined that the Veteran was not experiencing paranoia, obsessions, delusions, nor compulsions. 

The Veteran was afforded VA psychiatric examinations in April 2008, October 2011, September 2014, and July 2017.  The Veteran has consistently reported trouble falling and staying asleep, and that he experiences nightmares several times per week which cause him severe distress.  The Veteran also complained that since his deployment, he is angry and irritable.  The Veteran repeatedly indicated that he often worries, has trouble concentrating, and is anxious.  While the Veteran has consistently reported paranoia at work and a decrease of productivity, examiners have regularly determined that the Veteran's symptoms are not severe enough to interfere with his occupational and social functioning.  

Over the course of several months in 2009, the Veteran participated in cognitive processing therapy aimed at teaching him coping skills to manage his mood, impulse control, and relationships.  Notably, the Veteran was cooperative and, ultimately, completed the structured program.  In January 2017, VA MHC records indicate that the Veteran continues to experience poor impulse control, relationship issues, and anxiety.

In July 2017, the Veteran was afforded another VA examination.  The examiner indicated that the Veteran has nightmares and often has trouble sleeping.  The Veteran reported anxiety attacks since his deployment and that these attacks interfere with his functioning.  The Veteran relayed that he experiences flashbacks and intrusive thoughts.  Although he reported that he was divorced in 2012, he indicated that he had positive relationships with his current partner and members of his family.  The Veteran also reported difficulty regulating his mood, concentrating, and focusing.  While the examiner noted that the Veteran's PTSD diagnosis affects his ability to function in an occupational environment, there is no indication that the Veteran is totally unable to function at work.  The examiner determined that the Veteran has numerous symptoms of PTSD; however, the examiner did not indicate that the Veteran has suicidal ideation; impaired judgment; impaired abstract thinking; an inability to establish and maintain effective relationships; neglect of personal appearance or hygiene; persistent delusions or hallucinations; nor grossly inappropriate behavior.  

Despite the Veteran reporting that he is less productive at work, the evidence indicates that the Veteran is currently employed and has been employed by the same employer for several years.  Notably, the Veteran is employed as a manager, and is tasked with supervising others. His capacity for employment is evidenced in the July 2017 VA examination.

The Veteran is competent to report mental symptoms because such requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the most probative evidence does not show the Veteran met the objective criteria for a higher scheduler rating.  

The preponderance of the evidence is against the granting of a rating greater than 70 percent. The Veteran is not totally socially and occupationally impaired.  The Veteran was groomed and appropriately dressed for his appointments with VA staff.  He volunteers as a coach, holds a leadership role in a community organization, and has a good relationship with his partner and children.  With due application of the principles as stated in Mauerhan, the frequency, severity and duration of the Veteran's symptoms do not describe effects consistent with a 100 percent evaluation. 

Although his PTSD diagnosis impacts his productivity, focus, and communication, the Veteran is able to function in an occupational environment.  Again, the evidence does not demonstrate symptoms of total social and occupational impairment symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

In arriving at the decision to deny this claim, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet, App. 49, 53 (1990).  Therefore, a 100 percent rating for PTSD is not warranted.  


ORDER

An initial rating in excess of 70 percent for PTSD is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


